Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Allowable Subject Matter
Claims 15, 18-21 allowed.
Claims 8,9,11,12,22,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim s 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamlin (US 2010/0217992) in view of Ferrazzini (US 2009/0044007).

Regarding claim 2, Hamlin discloses A method comprising:
after insertion of an external security processor device into an interface device, obtaining first identification information from the external security processor device and second identification information from the interface device ([0021]);
sending the first identification information and the second identification information to a server of a service provider ([0019-0023, 0025] identification of both the device and security dongle are transmitted to the server);
Hamlin does not specifically disclose receiving, based on the first identification information and the second identification information, authorization from the server of the service provider; establishing, based on the authorization, a secure session between the external security processor device and the interface device.
Ferrazzini discloses receiving, based on the first identification information and the second identification information, authorization from the server of the service provider; establishing, based on the authorization, a secure session between the external security processor device and the interface device([0012-0021, 0032, 0056,0057, 0089, 0090] the security module and device are authenticated by the server using identification data and then the process of creating a secure link between the two occurs ).  It would have been obvious to incorporate the authorization and secure session process of Ferrazinni into the system of Hamlin in order to create a more secure and authenticated connection using a trusted server, and a secure key exchange connection between a dongle and device. 
Regarding claim 3, Hamlin discloses wherein the first identification information comprises at least one of a serial number or a media access control (MAC) address of the external security processor device ([0017]).
Regarding claim 4, Hamlin in view of Ferrazinni discloses wherein the second identification information comprises one or more of information identifying a security module of the interface device or information identifying a security platform processor of the interface device ([0019-0023,0025] of Hamlin, [0012-0021, 0032, 0056,0057, 0089, 0090] of Ferrazini).


Claims 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamlin (US 2010/0217992) in view of Ferrazzini (US 2009/0044007) in view of Ginter (US 2005/0177716).
Regarding claim 5, Hamlin in view of Ferrazzini does not specifically disclose wherein establishing a secure session comprises creating a session key using a Diffie-Hellman key exchange.
However, Ginter discloses wherein establishing a secure session comprises creating a session key using a Diffie-Hellman key exchange ([01740]).  It would have been obvious to incorporate the key exchange system of Ginter into the system of Hamlin in view of Ferrazzini in order to provide a method of securely exchanging keys.
Regarding claim 6, Hamlin in view of Ferrazzini in view of Ginter discloses retrieving a device security key via the interface device ([1599-1615] of Ginter);
encrypting the device security key using a first seed value to derive a first derived key ([1599-1615] of Ginter);
encrypting the first derived key with the session key ([1599-1615] of Ginter)
storing the encrypted first derived key in a first storage area of the interface device ([1599-1615] of Ginter); and sending the encrypted first derived key to the external security processor device ([020-023, 025] of Hamlin, [0012-0021, 0032, 0056,0057, 0089, 0090] of Ferrazini).
	Regarding claim 7, Hamlin in view of Ferrazzini in view of Ginter discloses sending a report of a pairing between the external security processor device and the interface device to the service provider, and dissolving the pairing after a compromise of the first derived key ([0020-0023, 0025] of Hamlin).
	Regarding claim 10, Hamlin in view of Ferrazzini in view of Ginter discloses A method comprising:
after insertion of an external security processor device into a video interface device, obtaining first identification information from the external security processor device and second identification information from the video interface device ([0021] of Hamlin);
sending the first identification information and the second identification information to a server of a service provider ([0020-0023, 0025] of Hamlin);
receiving, based on the first identification information and the second identification information, authorization from the server of the service provider ([0020-0023, 0025] of Hamlin, [0012-0021, 0032, 0056,0057, 0089, 0090] of Ferrazini); and
performing, by a computing device and to derive a first derived key, a first encryption
using: a device security key stored in a first memory storage area of the computing
device ([1599-1615] of Ginter); and
a first seed value ([1599-1615] of Ginter);
storing the first derived key in a second memory storage area of the computing device ([1599-1615] of Ginter);
establishing, based on the authorization, a secure communication session between the computing device and an external security processor ([020-23, 25] of Hamlin, [19-24] of Hamlin; [0012-0021, 0032, 0056,0057, 0089, 0090] of Ferrazinni ); and using the secure communication session to transmit the first derived key to the external security processor ([19-24] of Hamlin, [0012-0021, 0032, 0056,0057, 0089, 0090] of Ferrazinni).
	Regarding claim 13, Hamlin in view of Ferrazzini in view of Ginter disclose sending a report of a pairing between the external security processor device and the video interface device to the server of the service provider; and dissolving the pairing after a compromise of the first derived key ([23-25] of Hamlin).
	
	




Claim s 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamlin (US 2010/0217992) in view of Ferrazzini (US 2009/0044007) in view of Ginter (US 2005/0177716) in view of Shon (US 8,477,948).
Regarding claim 14, Hamlin in view of Ferrazzini in view of Ginter does not specifically disclose wherein the first seed value comprises a combination of an address of the video interface device and a random number.
However, Shon discloses wherein the first seed value comprises a combination of an address of the video interface device and a random number (fig. 7, summary).  It would have been obvious to incorporate the address of Shon into the system of Hamlin in view of Ferrazzini in view of Ginter in order to assign seed values based on a specific device address.


Response to Arguments
	Arguments are moot in view of new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426